LETTS, Chief Judge.
This appeal is predicated on the wife’s claims that the alimony and child support awarded by the trial court were inadequate. We agree as to the periodic alimony and reverse in part.
At the time of the hearing, the wife was unemployed and the husband was making approximately $3,000 per month. Notwithstanding the above, the rehabilitative alimony award was only $100.00 a month for ten (10) months. We think this was inadequate and direct the trial court to increase the periodic award retroactive to the date of the final judgment, to $200.00 per month.
We can have no objection to the award being only rehabilitative, in the light of the wife’s relative youth, good health, qualifications as a teacher and the dictates of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). However, we note that the judge orally pronounced that the award would be for eighteen (18) months and we find this period more appropriate than the ten (10) month limitation in the written final judgment.
Accordingly, this cause is reversed with instructions to the trial judge to increase the monthly alimony award to $200.00 per month for eighteen (18) months.
Furthermore, we note the judge’s oral pronouncement that the husband was to carry medical insurance for the children, a requirement not referred to in the final judgment. Accordingly, as to this latter item, the trial judge is directed to consider this aspect afresh.
In all other respects the final judgment and all other provisions are affirmed.
REVERSED IN PART AND REMANDED.
DOWNEY and MOORE, JJ., concur.